COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

     JOHN GILBERT AND MARISSA                      §               No. 08-20-00001-CV
     GILBERT,
                                                   §                 Appeal from the
                            Appellants,
                                                   §            County Court at Law No. 3
     v.
                                                   §             of El Paso County, Texas
     MANNIE KALMAN,
                                                   §              (TC# 2016DCV3628)
                            Appellee.
                                                   §

                                              ORDER

          On January 21, 2020, this Court issued an order for mediation referral. The order required

the parties to make any objection to referral within ten days of the order. On January 31, 2020

Appellee filed an objection. The Court finds Appellee’s objection persuasive.

          Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Record shall be filed in this Court on or before March 1, 2020.

          IT IS SO ORDERED this 31st day of January, 2020.


                                               PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.